Gould v 93 NYRPT, LLC (2021 NY Slip Op 00954)





Gould v 93 NYRPT, LLC


2021 NY Slip Op 00954


Decided on February 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


817 CA 19-01155

[*1]GLENN GOULD AND AMY GOULD, PLAINTIFFS-APPELLANTS,
v93 NYRPT, LLC, RONALD BENDERSON 1995 TRUST AND RIDGE MAINTENANCE CORP., DEFENDANTS-RESPONDENTS. (APPEAL NO. 1.) 


ANDREWS, BERNSTEIN, MARANTO & NICOTRA, PLLC, BUFFALO (ANDREW CONNELLY OF COUNSEL), FOR PLAINTIFFS-APPELLANTS.
KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (ROBERT A. CRAWFORD, JR., OF COUNSEL), FOR DEFENDANTS-RESPONDENTS 93 NYRPT, LLC AND RONALD BENDERSON 1995 TRUST.
HURWITZ & FINE, P.C., BUFFALO (JODY E. BRIANDI OF COUNSEL), FOR DEFENDANT-RESPONDENT RIDGE MAINTENANCE CORP. 

	Appeal from an order of the Supreme Court, Erie County (Emilio L. Colaiacovo, J.), entered June 12, 2019. The order, insofar as appealed from, granted the motion of defendant Ridge Maintenance Corp. for summary judgment dismissing the complaint against it and denied the cross motion of plaintiffs for summary judgment. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Eric D . [appeal No. 1], 162 AD2d 1051, 1051 [4th Dept 1990]).
Entered: February 11, 2021
Mark W. Bennett
Clerk of the Court